DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The references listed on the information disclosure statement filed on 9/15/2020 have been considered by the Examiner.
Specification
4. 	The disclosure is objected to because of the following informalities:
Section [0001], line 3, “emergency path planningcan” should read “emergency path planning can”
Section [0017], line 4, “failure;enabling” should read “failure; enabling”
Section [0026], line 1, “and 2Billustrate” should read “and 2B illustrate”
Section [0048], line 3, “updated asUAV 202” should read “updated as UAV 202”
Section [0049], line 1, “and 2Billustrate” should read “and 2B illustrate”
Section [0052], line 3, “USV 202” should read “UAV 202”
Appropriate correction is required.
Claim Objections
5.	Claims 1, 2, 5, and 6 are objected to because of the following informalities:
Claim 1, line 5, “return to last healthy communication way point” should read “return to a
Claim 2, line 2, “using linear shortest flight path” should read “ using a linear shortest flight path”
Claim 5, line 5, “return to last healthy communication waypoint” should read “return to a last healthy communication waypoint”
Claim 6, line 2, “using linear shortest flight path” should read “ using a linear shortest flight path”
Appropriate correction is required.
Claim Interpretation
6. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a flight control system configured to…” recited in claim 5.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 5, claim element “flight control system” is a limitation that invokes 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed flight control system. The flight control system appears to be a subcomponent of the UAV (see at Pg. 8, section [0046] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed flight control system. Applicant’s Specification appears to only describe the flight control system in terms of the function it performs and merely repeats the language “flight control system” throughout. Therefore, Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Examiner notes claims 6-10 are dependent upon claim 5, and are thus rejected as being dependent upon a rejected claim.

10. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1, lines 4-7, recite the limitations “detecting, at the UAV, a communication failure; enabling the UAV to return to last healthy communication way point location; and based on status of the communication failure, enabling the UAV to return to its home location.” It is unclear to the Examiner if the limitations are functionally related or occurring simultaneously. In other words, it is unclear if the “detecting, at the UAV, a communication failure” limitation causes the “enabling the UAV to return to last healthy communication way point location; and based on status of the communication failure, enabling the UAV to return to its home location” or if it is simultaneous activity (i.e. the communication fails while the UAV is returning to a healthy communication waypoint or home; or the ability of the UAV to return to the last healthy communication way point or home is happening concurrently with the detection of the communication failure). For purposes of examination, the Examiner interprets these limitations as functionally related.
13.	Claim 3, lines 1-2, recites the limitation “wherein the UAV returns back to the home location if the communication failure does not return within a defined time period.” This limitation is unclear as the examiner if this limitation is meant to mean the UAV will return back to the home location so long as a communication failure does not return (i.e. it has healthy communication and is returning unless communication fails again) or if this limitation is meant to mean the UAV will return back to the home location while it has a communication failure unless the communication returns to a normal (i.e. healthy) status. For purposes of examination, the Examiner interprets this limitation to mean the UAV will return back to the home location so long as a communication failure does not return (i.e. it has healthy communication and is returning unless communication fails again).
3, lines 1-2, recites the limitation “if the communication failure does not return within a defined time period.” This limitation is unclear due to the unknown meaning of the word “return”. One person could interpret this to mean the communication failure corrects itself (i.e. resolves itself) and another person could interpret this to mean that the communication failure is back again. For purposes of examination, the Examiner interprets this to mean the communication failure is back again.
15.	As to claim 5, claim element “flight control system” is a limitation that invokes 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed flight control system. The flight control system appears to be a subcomponent of the UAV (see at Pg. 8, section [0046] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed flight control system. Applicant’s Specification appears to only describe the flight control system in terms of the function it performs. Therefore, Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Examiner notes claims 6-10 are dependent upon claim 5.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

16.	Claim 5, lines 4-6, recites the limitation “a flight control system operatively coupled with the communication module so as to detect a communication failure and, based on such detection, return to last healthy communication waypoint location”. This limitation is unclear due to it being unknown how a “flight control system” can “return to the last healthy communication waypoint location”. It is unclear to the examiner what is returning to the last healthy communication waypoint location (is the system returning, or 
17.	Claim 7, lines 1-2, recites the limitation “wherein the UAV returns back to the home location if the communication failure does not return within a defined time period.” This limitation is unclear due to one person interpreting this limitation to mean the UAV will return back to the home location so long as a communication failure does not return (i.e. it has healthy communication and is returning unless communication fails again) and another person may interpret this limitation to mean the UAV will return back to the home location while it has a communication failure unless the communication returns to a normal (i.e. healthy) status. For purposes of examination, the Examiner interprets this limitation to mean the UAV will return back to the home location so long as a communication failure does not return (i.e. it has healthy communication and is returning unless communication fails again).
18.	Claim 7, lines 1-2, recites the limitation “if the communication failure does not return within a defined time period.” This limitation is unclear due to the unknown meaning of the word “return”. One person could interpret this to mean the communication failure corrects itself (i.e. resolves itself) and another person could interpret this to mean that the communication failure is back again. For purposes of examination, the Examiner interprets this to mean the communication failure is back again.
19. Claims 2, 4, 6 and 8-10 are rejected as being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
20. 	35 U.S.C. 101 reads as follows:



21. 	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1-10 is directed toward non-statutory subject matter, as shown below:

STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-4 are directed towards a method, i.e. process. Claim 5-10 is directed toward a system, i.e. machine.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all the claims are directed toward a mental process (i.e. abstract idea).
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claims 1-4 (and in the system of claims 5-10) comprises a mental process that can be practicably performed in the human mind (or generic computers configured to perform the method) and, therefore, an abstract idea. With regard to 1 and 5, the method (or computer implemented functionality) recite the steps (functions) of: (a) detecting a communication failure.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person mentally observing communication is not functioning/working.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could observe a communication failure therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a device/in a device (e.g. at the UAV) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 5 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  Claims 1 and 5, recite the further limitations of enabling (the UAV) to return to a last healthy communication waypoint location; and based on status of the communication failure, enabling (the UAV) to return to its home location.  Further, claim 1 recites the additional limitations of an “UAV”.  Claim 5 recites the additional limitation of a “system”, “communication module”, and “flight control system”. The “enabling (the UAV) to return” steps are recited at a high level of generality (i.e. as a general action (allowing of a function) being taken based on the status of the detecting a communication failure step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  The system, the communication module, and the flight control system merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The system, the communication module, and 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 5 do not recite any additional elements that are not well-understood, routine or conventional.  The use of a computer to detect and enable functions based on the analysis of the information, as claimed in claims 1 and 5, is a routine, well-understood and conventional process that is performed by computers.

CONCLUSION
1 and 5 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 5 are directed towards non-statutory subject matter.
The dependent claims (2-4 and 6-10) do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: (a) further describing the return of the UAV, and (b) further describing the status of the communication failure.  Each of these limitations expand upon the mental process.  Therefore, claims 2-4 and 6-10 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

24.	Claim(s) 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 102102(a)(2) as being anticipated by Listwin et al. (US. Pub. No. 20170351254 A1).
Regarding claim 1:
	Listwin teaches:
A method for executing safe-return of an Unmanned Aerial Vehicle (UAV) moving along a path having a plurality of communication waypoints, the method comprising the steps of: detecting, at the UAV, a communication failure (from section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes”. This document discloses a detection of the loss of external communications (i.e. communication failure).)
enabling the UAV to return to last healthy communication way point location (from section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes including continue mission, return home, return to place of last known signal, continue to network hotspot, go to pre-determined location, loiter, circle, hover, land, resurface (lower altitude), follow geographic contours, etc., and combinations thereof.” Disclosed herein is a UAV control system that will return the UAV to a home location or a place of last known signal (i.e. healthy communication waypoint).)
based on status of the communication failure, enabling the UAV to return to its home location (from section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may 
Regarding claim 2:
	Listwin teaches:
wherein the UAV returns back to the home location using linear shortest flight path from the last healthy communication waypoint location to the home location (from section [0017]: “According to some embodiments alternatively or additionally, the unmanned aerial vehicle control system flies to a predetermined or real-time processed destination using the shortest distance that comprises points on the cellular data network coverage map.” Also, see section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes including continue mission, return home, return to place of last known signal, continue to network hotspot, go to pre-determined location, loiter, circle, hover, land, resurface (lower altitude), follow geographic contours, etc., and combinations thereof. For example, if system is unable to 
Regarding claim 3:
	Listwin teaches:
wherein the UAV returns back to the home location if the communication failure does not return within a defined time period (from section [0056]: “For example, if system is unable to transmit or receive data from the ground station, the cloud, another drone, etc. for a set amount of time, it determines that it has lost connection. With this established, the system defaults to a predetermined setting such as returning to its last known connection location. If connection is still not regained, system may return to home because of programmed settings.”)
Regarding claim 5:
	Listwin teaches:
A system configured to enable safe-return of a UAV moving along a path having a plurality of communication waypoints, said system comprising: a communication module (See Fig. 6 “example computer components which may be utilized according to some embodiments” and section [0063] which discloses a “network communication module”.)
a flight control system (See Fig. 1 “an example UAV control system”)
operatively coupled with the communication module so as to detect a communication failure (from section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes”. This document discloses a detection of the loss of external communications (i.e. communication failure).)
based on such detection, return to last healthy communication waypoint location (from section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes including continue mission, return home, return to place of last known signal, continue to network hotspot, go to pre-determined location, loiter, circle, hover, land, resurface (lower altitude), follow geographic contours, etc., and combinations thereof.” Disclosed herein is a UAV control system that will return the UAV to a home location or a place of last known signal (i.e. healthy communication waypoint).)
wherein based on status of the communication failure within a defined time period, the flight control system is configured to enable the UAV to return to its home location (from section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes including continue mission, return home, return to place of last known signal, continue to network hotspot, go to pre-determined location, loiter, circle, hover, land, resurface (lower altitude), follow geographic contours, etc., and combinations thereof. For example, if system is unable to transmit or receive data from the ground station, the cloud, another drone, etc. for a set amount of time, it determines that it has lost connection. With this established, the system defaults to a predetermined setting such as returning to its last known connection location. If connection is still not regained, system may return to home because of programmed settings.”)
Regarding claim 6:
	Listwin teaches:
wherein the UAV returns back to the home location using linear shortest flight path from the last healthy communication waypoint location to the home location (from section [0017]: “According to some embodiments alternatively or additionally, the unmanned aerial vehicle control system flies to a predetermined or real-time processed destination using the shortest distance that comprises points on the cellular data network coverage map.” Also, see section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes including continue mission, return home, return to place of last known signal, continue to network hotspot, go to pre-determined 
Regarding claim 7:
	Listwin teaches:
wherein the UAV returns back to the home location if the communication failure does not return within the defined time period (from section [0056]: “For example, if system is unable to transmit or receive data from the ground station, the cloud, another drone, etc. for a set amount of time, it determines that it has lost connection. With this established, the system defaults to a predetermined setting such as returning to its last known connection location. If connection is still not regained, system may return to home because of programmed settings.”)
Regarding claim 9:
	Listwin teaches:
wherein the flight control system is further configured to, using one or more sensors, monitor UAV parameters selected from any or a combination of location, payload, speed, height, direction, path traversed, and fuel level (see at least sections [0058]-[0060] where a plurality of sensors are used to receive data. From section [0058]: “For example, the UAV control system may include a thermal camera, infrared camera, gyroscope, audio sensor, video camera, proximity sensor, altimeter, accelerometer, etc. Sensor data may include altitude, longitude, latitude, wind speed, speed over ground, air temperature, proximity to objects, signal strength, battery voltage, battery amperage, light intensity, sound intensity, air pressure and so forth. Sensor data, such as weather data, air traffic data, cell signal strength and so forth may be provided to and/or collected by the UAV control system. Decisions can then be made based upon this sensor data.”)
Regarding claim 10:
	Listwin teaches:
wherein the communication failure is detected based on status of wireless radio link (from section [0032]: “The UAV control system is capable of switching between a point-to-point radio frequency connection 21 and a data network connection 23. Such a data network connection may be a cellular connection, or other radio communication system on another band than cellular transmissions. Any radio band could be used to communication between a base station 5 and the UAV 3.” Also, see section [0056]: “[0056] When the UAV control system loses 

Claim Rejections - 35 USC § 103
25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Listwin et al. (US. Pub. No. 20170351254 A1) in view of Paduano et al. (US. Pub. No. 20150323932 A1).
Regarding claim 4:
Listwin does not explicitly teach wherein in case the communication returns within the defined time period, the UAV waits for user command.
	Paduano teaches:
wherein in case the communication returns within the defined time period, the UAV waits for user command (from section [0102]: “Lost communications with the combat outpost 110 may be defined as the lack of a heartbeat message for a predetermined time (e.g., 10 to 300 seconds, more preferably 20 seconds to 100 seconds, most preferably about 30 seconds). If communication is re-established after a lost communications contingency has been executed, the operator may override the AACU system-equipped aerial vehicle's behavior by uploading and executing new mission plan data. This may include commanding the aerial vehicle 102 to execute its currently loaded mission. The main operating base 112 has the capability of uploading new mission plan data, whereas the combat outpost 110 does not.” After the communications are reestablished, the operator (i.e. user) has the option to adjust the mission or flight path of the autonomous aerial vehicle through the Autonomous Aerial Cargo/Utility (AACU) system.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the autonomous control system for a UAV of Listwin et al. 
Regarding claim 8:
Listwin does not explicitly teach wherein in case the communication returns within the defined time period, the UAV waits for user command.
	Paduano teaches:
wherein in case the communication returns within the defined time period, the UAV waits for user command (from section [0102]: “Lost communications with the combat outpost 110 may be defined as the lack of a heartbeat message for a predetermined time (e.g., 10 to 300 seconds, more preferably 20 seconds to 100 seconds, most preferably about 30 seconds). If communication is re-established after a lost communications contingency has been executed, the operator may override the AACU system-equipped aerial vehicle's behavior by uploading and executing new mission plan data. This may include commanding the aerial vehicle 102 to execute its currently loaded mission. The main operating base 112 has the capability of uploading new mission plan data, whereas the combat outpost 110 does not.” After the communications are reestablished, the operator (i.e. user) has the option to adjust the mission or flight path of the 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the autonomous control system for a UAV of Listwin et al. by the system of Paduano et al. wherein in case the communication returns within the defined time period, the UAV waits for user command as both systems are directed to a control system of an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having the case wherein the communication returns within the defined time period, the UAV waits for user command and predictably would have applied it to improve the control system for an autonomous vehicle of Listwin et al.
Conclusion
28. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Floury et al. (US. Pub. No. 20190316910 A1) is pertinent because it is a control method implemented by a communication device which travels to a location. If the drone fails to connect to the mobile communication network, the drone will return to a “return point” specified in a set of instructions.
Lei et al. (WO 2018120350 A1) 
Kim et al. (US. Pub. No. 20180160433 A1) is pertinent because it is a method of a communication system for controlling an unmanned aerial vehicle. In this method, a UAV performs a radio link recovery procedure while performing a predetermined contingency plan such as an emergency turn, a flight to a last waypoint, and the like.
Liu et al. (JP 2017501475 A) is pertinent because it is a flight mode selection based on a situation. It has an autonomous return mode is triggered when the UAV determines that control of the UAV has been lost (e.g., the UAV is out of range of the remote controller or otherwise lost communication with the remote controller).
Tillotson et al. (US. Pub. No. 20140142787 A1) is pertinent because it is an enhanced control system for an unmanned aerial vehicle adds constraints to the process of choosing a flight path in the event of an in-flight contingency, such as engine out or an encounter with jamming, which forces a diversion or unplanned landing.
Bodin et al. (US. Patent No. 7228232 B2) is pertinent because it is a method and system for navigating a UAV and determines a shortest distance between the current position and the cross track or waypoint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666